Claims 1-20 are currently pending with claims 13-20 being withdrawn as directed to a non-elected invention.  Claims 1-12 are under consideration. 
All rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear which component has a first face surface, a first edge, a second face surface and a second edge forming a plurality of overlaps.  Does Applicant want to convey a preform having a first face surface, a first edge, a second face surface and a second edge forming a plurality of overlaps?  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 


Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,062,996 to Quigley et al. (Quigley) in view of GB 2 259 667 to Harford (Harford) and US 2002/0187305 to Czaplicki et al. (Czaplicki).
Quigley discloses a hockey stick blade comprising a core and a fibrous face sheet provided on each side of the core (figure 1).  The core 11 comprises a frame 12 having an opening 13, and an insert 14 sitting inside the opening (column 4, lines 55-65). 
The core is made of a fiber reinforced thermoset resin wherein the fiber (column 6, lines 55-60). The core further includes a plurality of foam strips to provide regions of lower density (column 7, lines 30-35).  The thermoplastic microspheres can be further incorporated in anywhere within the hockey blade to reduce the density of the blade (column 7, lines 35-40).  
The fibrous face sheet comprises multiple plies of fibers embedded in an epoxy resin with each successive ply being stacked on top of the preceding plies (column 5, lines 40-45; and column 8, lines 5-10).  The fibrous face sheet has two sets of fibers.  The first set of fibers is disposed at an angle of 45 degrees relative to the longitudinal axis of the hockey blade.  The second set of fibers is disposed at an angle of approximately 90 degrees to the first set of fibers (column 5, lines 20-25, and 50-60).    

Harford, however, teaches a filled integral molded body comprising a foamed filler composition and at least one layer of cured pre-preg material encasing the foamed filler composition to increase the structural integrity (page 3).  The pre-preg material is comprised of carbon fibers in an epoxy resin (page 8).  The pre-preg layers 2 and 3 are wrapped continuously around a face surface, a first edge, a second face surface and a second edge of the foamed filler composition 4 (figures 1a-1c).  There are overlaps between the pre-preg layers 2,3 and pre-preg layers 5, 6 as shown in figure 1c.  The reinforcing layers 12 and 13 intersect and form an overlap area at an intersection (figure 2).  The combination of pre-preg layers 2, 3, 5, 6, 12, 13 is equated to the claimed fiber tape. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to wrap the fibrous face sheet over the core instead of disposing the core between two facing sheets of the fibrous material motivated by the desire to improve the structural integrity of the hockey blade.  
Czaplicki, however, teaches a foamed product obtained from an epoxy resin, EXPANCEL microspheres and an amine curing agent (paragraphs 11-18).  The diameters of the EXPANCEL microspheres before and after expansion would be within the claimed ranges because like material has like property.  The foamed product further includes hollow glass microspheres to reduce the density of the foam while maintaining good strength and stiffness (paragraph 21).  Chopped fibers are 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include hollow glass microspheres in the core motivated by the desire to reduce the density of the core while maintaining good strength and stiffness of the hockey blade structure.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include chopped fibers in the core motivated by the desire to add the strength and stiffness to the hockey blade structure.  
The combined disclosures of Quigley, Harford and Czaplicki do not explicitly disclose a hockey stick blade obtained by the steps set out in the claim.  However, they are product-by-process limitations not as yet shown to produce a patentably distinct hockey stick blade.  The examiner takes the position that the resulting hockey stick blade is identical to or only slightly different than the claimed hockey stick blade prepared by the method set out in the claim, because both hockey stick blades are formed from the same materials, having structural similarity. 
The resulting hockey stick blade comprises a core and a fiber tape wrapped over the core.  The resulting core comprises a frame having an opening, and an insert sitting inside the opening. The resulting core is obtained from a composition comprising a mixture of microspheres, chopped fibers, an epoxy resin and a curing agent.  The core further includes a plurality of foam strips to provide regions of lower density.  The thermoplastic microspheres can be further incorporated in anywhere within the hockey blade to reduce its density.  The fiber tape comprises multiple plies 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Quigley as modified by Harford and Czaplicki. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Quigley in view of Harford and Czaplicki as applied to claim 1 above, further in view .  
Quigley does not explicitly disclose or suggest the core material of the hockey blade comprising carbon nanotubes. 
The Nasa Spinoff, however, states that Zyvex demonstrated that the carbon nanotubes are uniformly dispersed in the epoxy resin and provide a composite material with extremely strong and light.  The Nasa Spinoff also discloses that the revolutionary Easton Synergy SL composite hockey stick containing carbon nanotubes is lighter, stronger, and more durable than conventional hockey stick without carbon nanotubes.  The Easton Synergy SL composite hockey stick has a new blade design that yields “unmatched performance”.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include carbon nanotubes in the core of the hockey blade motivated by the desire to provide the hockey blade that is lighter, stronger and more durable.  

Applicant alleges that the combined disclosures of Quigley, Harford and Czaplicki do not result in a hockey stick blade comprising the first fiber tape being wrapped continuously around a first face surface, a first edge, a second face surface and a second edge forming a plurality of overlaps.  
The examiner respectfully disagrees. 
Harford discloses that the pre-preg layers 2 and 3 are wrapped continuously around a face surface, a first edge, a second face surface and a second edge of the foamed filler composition 4 (figures 1a-1c).  There are overlaps between the pre-preg layers 2,3 and pre-preg layers 5, 6 as shown in figure 1c. The reinforcing layers 12 and 13 intersect and form an overlap area at an intersection (figure 2).  The combination of pre-preg layers 2, 3, 5, 6, 12, 13 is equated to the claimed fiber tape. 
Accordingly, the rejection over Quigley in view of Harford and Czaplicki is maintained. 

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quigley in view of US 2004/0198538 to Goldsmith et al. (Goldsmith) and Czaplicki.
Quigley discloses a hockey stick blade comprising a core and a fibrous face sheet provided on each side of the core (figure 1).  The core 11 comprises a frame 12 having an opening 13, and an insert 14 sitting inside the opening (column 4, lines 55-65). 
The core is made of a fiber reinforced thermoset resin wherein the fiber (column 6, lines 55-60). The core further includes a plurality of foam strips to provide regions of lower density (column 7, lines 30-35).  The thermoplastic microspheres can be further incorporated in anywhere within the hockey blade to reduce the density of the blade (column 7, lines 35-40).  
The fibrous face sheet comprises multiple plies of fibers embedded in an epoxy resin with each successive ply being stacked on top of the preceding plies (column 5, lines 40-45; and column 8, lines 5-10).  The fibrous face sheet has two sets of fibers.  A first set of fibers is disposed at an angle of 45 degrees relative to the longitudinal axis of the hockey blade.  A second set of fibers is disposed at an 
Quigley does not specifically disclose that the fibrous face sheet is wrapped over the core, nor does the core comprise a mixture of microspheres, chopped fibers, an epoxy resin and a curing agent.   
Goldsmith, however, teaches a hockey stick comprising a composite blade and a shaft connected to the composite blade as shown in figure 1.  The composite blade comprises a core material and a fiber tape wrapped around the core material wherein the fiber tape comprises one or more plies of continuous fibers in a matrix resin material (figure 15A and paragraphs 65, 68, 69, 74 and 75).   The fiber tape is wrapped continuously around a first face surface, a first edge, a second face surface and a second edge of the core material (figures 14E).  The fiber tape further includes a cap layer 830 wrapped around the circumference of the foam core (figure 16 C).  The cap layer overlaps the outer surfaces of layers 810a and 810b (paragraph 77 and figure 14E).  Additional plies are placed at or around the foam core where a puck contacts the blade during high compact shots such as a slap shot (paragraph 66).  There should be an overlap between the additional plies and the one or more plies of continuous fibers in a matrix resin material.  
The core can be made of a foam material; or random fibers disposed within a matrix material (paragraphs 10 and 11).  The fibers of a first ply in the fiber tape run at substantially 45 degrees relative to the longitudinal length of the hockey blade, a length from the heel section to the tip section.  A second ply is overlying the first ply and disposed at an angle of 90 degrees to the first ply (paragraphs 65 and 68).  

Czaplicki, however, teaches a foamed product obtained from an epoxy resin, EXPANCEL microspheres and an amine curing agent (paragraphs 11-18).  The diameters of the EXPANCEL microspheres before and after expansion would be within the claimed ranges because like material has like property.  The foamed product further includes hollow glass microspheres to reduce the density of the foam while maintaining good strength and stiffness (paragraph 21).  Chopped fibers are further incorporated in the foamed product to add the strength and stiffness (paragraphs 21 and 22).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include hollow glass microspheres in the core motivated by the desire to reduce the density of the core while maintaining good strength and stiffness of the hockey blade structure.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include chopped fibers in the core motivated by the desire to add the strength and stiffness to the hockey blade structure.  
The combined disclosures of Quigley, Goldsmith and Czaplicki do not explicitly disclose a hockey stick blade obtained by the steps set out in the claim.  However, they are product-by-process limitations not as yet shown to produce a patentably distinct hockey stick blade.  The examiner takes the position that the 
The resulting hockey stick blade comprises a core and a fiber tape wrapped over the core.  The resulting core comprises a frame having an opening, and an insert sitting inside the opening. The resulting core is obtained from a composition comprising a mixture of microspheres, chopped fibers, an epoxy resin and a curing agent.  The core further includes a plurality of foam strips to provide regions of lower density.  The thermoplastic microspheres can be further incorporated in anywhere within the hockey blade to reduce its density.  The fiber tape comprises multiple plies of fibers embedded in an epoxy resin with each successive ply being stacked on top of the preceding plies.  The fiber tape has two sets of fibers.  A first set of fibers is disposed at an angle of 45 degrees relative to the longitudinal axis of the hockey blade.  A second set of fibers is disposed at an angle of approximately 90 degrees to the first set of fibers.   The fiber tape is wrapped continuously around a first face surface, a first edge, a second face surface and a second edge of the core material.  The fiber tape further includes a cap layer being wrapped around the circumference of the foam core.  The cap layer overlaps the outer layers.  Additional plies are placed at or around the foam core where a puck contacts the blade during high compact shots such as a slap shot.  There should be overlaps between the additional plies and the one or more plies of continuous fibers in a matrix resin material.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Quigley as modified by Goldsmith and Czaplicki. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Quigley in view of Goldsmith and Czaplicki as applied to claim 1 above, further in view of “Nanoscale Materials Make for Large-Scale Applications”, Nasa Spinoff, 2005, (Nasa Spinoff).  
Quigley does not explicitly disclose or suggest the core material of the hockey blade comprising carbon nanotubes. 
The Nasa Spinoff, however, states that Zyvex demonstrated that the carbon nanotubes are uniformly dispersed in the epoxy resin and provide a composite material with extremely strong and light.  The Nasa Spinoff also discloses that the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include carbon nanotubes in the core of the hockey blade motivated by the desire to provide the hockey blade that is lighter, stronger and more durable.  

Applicant alleges that the combined disclosures of Quigley, Goldsmith and Czaplicki do not result in a hockey stick blade comprising the first fiber tape being wrapped continuously around a first face surface, a first edge, a second face surface and a second edge forming a plurality of overlaps.  
The examiner respectfully disagrees. 
Goldsmith discloses that the fiber tape is wrapped continuously around a first face surface, a first edge, a second face surface and a second edge of the core material (figures 14E).  The fiber tape further includes a cap layer 830 wrapped around the circumference of the foam core (figure 16 C).  The cap layer overlaps the outer surfaces of layers 810a and 810b (paragraph 77 and figure 14E).  Additional plies are placed at or around the foam core where a puck contacts the blade during high compact shots such as a slap shot (paragraph 66).  There should be overlaps between the additional plies and the one or more plies of continuous fibers in a matrix resin material.  
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,802,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application is encompassed by the claims of the US Patent No. 9,802,369.  
As shown in claim 3, the fiber tape is wrapped continuously around a first face surface, a first edge, a second face surface and a second edge of a preform.  Such the wrapping forms a plurality of overlaps as shown figure 1.  

Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,802,369 as applied to claim 1 above, further in view of Goldsmith.  
The claims of U.S. Patent No. 9,802,369 do not specifically disclose that the first fiber tape is wrapped at a 30 to 45 degree angle to a longitudinal axis of the hockey blade and the second fiber tape wrapped over the first fiber tape at about 90 degree angle from the first fiber tape.   
Goldsmith, however, teaches a hockey stick comprising a composite blade and a shaft connected to the composite blade as shown in figure 1.  The composite blade comprises a core material and a fiber tape wrapped around the core material wherein the fiber tape comprises one or more plies of continuous fibers in a matrix resin material (figure 15A and paragraphs 65, 68, 69, 74 and 75).   The core can be made of a foam material; or random fibers disposed within a matrix material (paragraphs 10 and 11).  The fibers of a first ply in the fiber tape run at substantially 45 degrees relative to the longitudinal length of the hockey blade, a length from the heel section to the tip section.  A second ply is overlying the first ply and disposed at an angle of 90 degrees to the first ply (paragraphs 65 and 68).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first fiber tape wrapped over the core at a 45 degree angle to a longitudinal axis of the hockey blade and the second fiber tape wrapped over the first fiber tape at about 90 degree angle from the first fiber tape motivated by the desire to prevent buckling and sliding of the fibers, thereby improving the structural integrity of the hockey stick blade.  

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,802,369, as applied to claim 1 above, further in view of “Nanoscale Materials Make for Large-Scale Applications”, Nasa Spinoff, 2005, (Nasa Spinoff).  
The claims of US Patent No. 9,802,369 do not explicitly disclose or suggest the core material of the hockey blade comprising carbon nanotubes. 
The Nasa Spinoff, however, states that Zyvex demonstrated that the carbon nanotubes are uniformly dispersed in the epoxy resin and provides a composite material with extremely strong and light.  The Nasa Spinoff also discloses that the revolutionary Easton Synergy SL composite hockey stick containing carbon nanotubes is lighter, stronger, and more durable than conventional hockey stick without carbon nanotubes.  The Easton Synergy SL composite hockey stick has a new blade design that yields “unmatched performance”.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include carbon nanotubes in the core of the hockey blade motivated by the desire to provide the hockey blade that is lighter, stronger and more durable.  
Applicant stated that the terminal disclaimer was filed concurrently with the response filed on 10/1/2021.  However, there is no record of submission of the terminal disclaimer.  The double patenting rejections will not be withdrawn until submission of the terminal disclaimer.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788